Order entered June 16, 2015




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-00073-CV

                 ESTATE OF DAVID ANTHONY TOARMINA, DECEASED

                            On Appeal from the Probate Court No. 2
                                    Dallas County, Texas
                             Trial Court Cause No. PR-13-2655-2

                                             ORDER
          By orders dated April 30, 2015 and May 22, 2015, we directed Joie Rivera, Official

Court Reporter for Probate Court No. 2, to file a supplemental reporter’s record containing

defendant’s exhibits 29 and 30 as reflected in the parties’ April 16, 2015 agreed correction of

record.     See TEX. R. APP. P. 34.6(d).     To date, however, the record has not been filed.

Accordingly, we again ORDER Ms. Rivera to file the supplemental reporter’s record. The

record shall be filed no later than June 23, 2015. A copy of the parties’ agreed correction of the

record is attached for Ms. Rivera’s convenience. We caution Ms. Rivera that failure to comply

may result in an order that she not sit as a court reporter until the requested record is filed.

          We DIRECT the Clerk of the Court to send a copy of this order to the Honorable Chris

Wilmoth, Presiding Judge of Probate Court No. 2, Ms. Rivera, and counsel for the parties.

                                                        /s/   CRAIG STODDART
                                                              JUSTICE